Citation Nr: 9904845	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
recurrent right shoulder dislocation.

2.  Entitlement to service connection for arthritis of the 
right shoulder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	John Stevens Barry, attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had active service from October 1968 to October 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The RO denied the veteran's request to 
reopen a claim of entitlement to service connection for a 
recurrent right shoulder dislocation; denied claims of 
entitlement to service connection for arthritis of the right 
shoulder and for a skin disorder; granted service connection 
for PTSD, assigning a 10 percent evaluation for that 
disability; and, denied an increased (compensable) evaluation 
for malaria.


FINDINGS OF FACT

1.  The veteran has submitted new and material evidence to 
reopen the claim service connection for recurrent dislocation 
of the right shoulder since a final December 1974 rating 
decision which denied entitlement to service connection for 
that disability.

2.  The veteran incurred a right shoulder injury in service 
which potentiated or predisposed the veteran to recurrent 
post-service injury of the right shoulder.

3.  The medical evidence establishes that the veteran has 
post-traumatic arthritis of the right shoulder as a result of 
post-service trauma rather than recurrent dislocations.

4.  There is no medical evidence establishing that the 
veteran has a current skin disorder which is etiologically 
related to any skin disorder of service origin.  

5.  PTSD is currently manifested by stable occupational 
functioning, a past history of marital instability with a 
stable marital relationship since 1994, some social 
isolation, occasional sleep disturbance, and a current Global 
Assessment of Functioning score of 70/80.  

6.  There is no medical evidence that the veteran has had a 
recent recurrence of malaria or any recurrence since 1976, 
that he has liver or spleen damage, or that there is any 
other disability residual to malaria.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
December 1974 rating decision denying service connection for 
recurrent right shoulder dislocation.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  Resolving doubt in the veteran's favor, a chronic right 
shoulder disability manifested by recurrent dislocation was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).

3.  Post-traumatic arthritis of the right shoulder was not 
incurred in service or as a result of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.310 (1998).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a skin disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  

5.  The schedular criteria for an evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

6.  The schedular criteria for a compensable evaluation for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.88, 4.88b, Diagnostic Code 
6304 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a chronic right shoulder 
disorder which began in service and is manifested by 
recurrent right shoulder dislocations.  He also contends that 
he incurred ringworm in the rectal area in service, and that 
he has continued to have a skin disorder in the rectal area 
since service.  He contends that he is entitled to an 
evaluation in excess of 10 percent for PTSD.  He also 
contends that he is entitled to an increased (compensable) 
evaluation for malaria.  

The threshold or initial question as to each of these claims 
is whether the veteran has established that the claim is 
well-grounded, as a claimant for a benefit authorized under 
veterans' benefits provisions has an initial duty to 
establish a well-grounded claim.  

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury that was incurred 
or aggravated during the veteran's active service or in the 
case of certain chronic diseases was initially manifested to 
a degree of 10 percent or more within an applicable 
presumption period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307.  
Arthritis is defined as a chronic disease.  38 U.S.C.A. § 
1101.  Service connection may also be granted for any disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

However, the veteran must first show that a claim for service 
connection is well grounded.  For a claim of entitlement to 
service connection to be well-grounded, there must be (1) 
competent medical evidence of a current disability; (2) lay 
or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Thus, the veteran's claim for an increased 
evaluation for malaria is well-grounded.  The claimant has 
been awarded service connection for PTSD, and has appealed 
the RO's initial assignment of a 10 percent evaluation for 
that disability.  That claim, therefore, continues to be 
well-grounded, as it has remained continuously open and the 
rating schedule provides for a higher (compensable) 
evaluation.  38 U.S.C.A. § 5107(a) (West 1991); see Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that the veteran and his attorney contend 
that the March 1997 VA examination was inadequate because it 
did not address the etiology of the claim disabilities.  The 
Board notes that, as to the disabilities for which the 
veteran seeks increased evaluations, service connection has 
already been granted.  With these claims, the pertinent issue 
is the evaluation assigned the service-connected disability.  
While such a disability must be evaluated in relation to its 
history, see 38 C.F.R. § 4.1, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the March 1997 
examination provides a description of the veteran's current 
level of disability.  

The Board also finds that the evidence of record is new and 
material to reopen the veteran's claim of entitlement to 
service connection for recurrent right shoulder dislocation, 
and the medical evidence establishes a well-grounded claim 
for that disorder.  However, as explained below, the 
veteran's claim of entitlement to service connection for a 
skin disorder is not well-grounded, and there is no further 
duty to assist the veteran to develop the facts of that 
claim.  Epps v. Gober, 126 F.3d 1464, 1467-1469 (Fed. Cir. 
1997).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts which are 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board 
notes the arguments that the veteran is entitled to a new VA 
examination, a contemporaneous and thorough VA examination, 
and an examination reported in terms of the rating criteria.  
However, as the veteran has not presented a well-grounded 
claim of entitlement to service connection for a skin 
disorder, the duty to assist the veteran, to include 
examination requirements, does not arise.  See Slater v. 
Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 Vet. App. 
235 (1996).  The United States Court of Appeals for the 
Federal Circuit held that only a person who has submitted a 
well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997).  

The veteran and his attorney contend that the VA examination 
afforded was not adequate, in part because the physician did 
not review the claims folder, and because the physician did 
not provide necessary opinion as to the etiology of the 
claimed disorders.  With regard to the adequacy of the March 
1997 examination, the Board notes that the report reflects 
that the VA examiner recorded the past medical history, noted 
the veteran's current complaints, conducted a physical 
examination, and offered an assessment.  For these reasons, 
the Board finds that the March 1997 examination is adequate 
for rating purposes.  

The attorney also requested an advisory medical opinion and 
an independent medical examination under 38 C.F.R. § 3.328.  
The Board notes that an RO determination that an independent 
medical opinion is not warranted may be contested only as 
part of an appeal on the merits of the decision rendered on 
the primary issue by the agency of original jurisdiction.  
38 C.F.R. § 3.328(c).  Neither the veteran nor his 
representative identified a specific claim or disability on 
appeal as presenting medical complexity requiring independent 
medical examination, and the Board finds that a request for 
independent medical examination has not been raised as to any 
specific claim or disability before the Board at this time.  

The RO's denial of the veteran's procedural and "duty to 
assist" contentions is included within the present appeal, 
and does not require a separate Notice of Disagreement, 
Statement of the Case, Substantive Appeal, or Supplemental 
Statement of the Case on this issue. 

1.  Whether a Claim for Benefits for a Right Shoulder 
Disorder Is Reopened

In December 1974, the RO adjudicated the veterans claim for 
service connection for recurrent dislocation of the right 
shoulder.  In its decision, the RO noted that the medical 
evidence established that a right shoulder injury incurred in 
service was acute and transitory, and that there was no 
evidence of a chronic right shoulder disorder at the time of 
discharge examination.  The December 1974 denial of the claim 
of entitlement to service connection for a right shoulder 
disorder became final as outlined in 38 U.S.C.A. § 7105 (West 
1991).  As such, the veteran's claim may only be reopened if 
new and interior eminence has been submitted.

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  "New and material 
evidence" means evidence not previously submitted to VA 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of prior evidence and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

In order to be "material," evidence must be probative as to 
each element which was a specified basis of the prior final 
disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996); Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998).  Since the December 
1974 denial was based on a finding that there was no chronic 
right shoulder disorder at the time of service separation, 
the Board must determine if any of the evidence received 
subsequent to that determination is both "new" and 
"material," to establish chronic right shoulder disability 
at service separation.  

Pertinent new evidence in the file includes private medical 
records dated in January 1972.  That evidence, not of record 
previously, reflects a history of recurrent dislocations of 
the right shoulder proximate to service and many years prior 
to the claim for service connection for that right shoulder 
disorder.  Additional private medical records dated from 
January 1972 though March 1975, some of which are duplicates 
and some of which were not previously associated with the 
claims file, were also submitted.  

Other new evidence of record includes statements from R.J.B. 
and J.L.T., who identified themselves as former 
servicemembers.  Each of those statements reflected lay 
recollection that the veteran injured his right arm in 
service and thereafter was placed on modified duties.  

Additional new evidence of record includes the report of a 
March 1997 VA examination.  That examination report states, 
in pertinent part, that the veteran had "problems in his 
right shoulder status post chronically dislocated shoulder 
from injury in 1969 in Vietnam."  The Board finds that these 
items of evidence, considered under the standards enunciated 
by the United States Court of Appeals for the Federal Circuit 
in Hodge, constitute new and material evidence, and require 
that the claim of entitlement to service connection for 
recurrent right shoulder dislocation be reopened.  38 C.F.R. 
§ 3.156; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board further notes that the report of the March 1997 VA 
examination reflected an opinion that additional medical 
opinion to "delineate the problem" was required.  The Board 
therefore referred the claim for further medical review and 
opinion as to the relationship, if any, between the veteran's 
right shoulder injury in service and his current right 
shoulder disorder.  By a medical opinion rendered in 
September 1998, the VA medical reviewer, after discussing all 
the medical evidence of record, including the evidence 
submitted prior to the December 1974 rating decision and the 
evidence submitted since that time, stated that it was his 
opinion that the service-connected shoulder dislocation 
injury "potentiate[d]" future shoulder dislocations 
secondary to the resultant weakening and stretching of the 
shoulder capsule.  The examiner further opined that, in view 
of this injury, it was "quite imprudent" for the veteran to 
engage post-service in rodeo riding, and further stated that 
it was not medically possible to determine whether the 
veteran would have sustained right shoulder subluxations as a 
result of rodeo riding had he not initially injured the 
shoulder in the military.  

The Board finds that this opinion places the evidence as to 
whether the veteran sustained a chronic right shoulder 
disorder in service in equipoise.  Under these circumstances, 
provisions governing veterans' benefits require that any 
reasonable doubt be resolved in the veteran's favor.  
38 U.S.C.A. § 7105(b).  Therefore, resolving reasonable doubt 
in the veteran's favor, the Board finds that a right shoulder 
disability manifested by recurrent right shoulder 
dislocations was incurred in service.  

2.  Entitlement to Service Connection for Arthritis of the 
Right Shoulder

The examiner who conducted the March 1997 VA examination 
found that the veteran had arthritic changes of the rotator 
cuff, and further indicated a need to seek a further opinion 
to "delineate" the problem.  The Board interprets this 
statement to mean that the examiner was unable to determine 
the etiology of the veteran's right shoulder disorders and 
symptomatology.  

The physician who provided a September 1998 opinion, after 
reviewing all the evidence of record, determined that the 
veteran's right shoulder dislocation in service predisposed 
him to further dislocation, and the veteran has been granted 
service connection for recurrent dislocation.  However, that 
physician distinguished between the recurrent right shoulder 
dislocations post-service and the right shoulder traumas that 
occurred post-service in the course of the veteran's 
activities as a rodeo rider.  The examiner concluded that 
"multiple traumas which occurred after [] military service" 
were "more likely" to have resulted in the manifestations 
of post-traumatic arthritis.  

The Board interprets the opinion as indicating, although the 
language is somewhat ambiguous, that it was not likely (less 
than 50 percent probable) that recurrent dislocations 
potentiated by the in-service injury would have resulted in 
the current post-traumatic arthritis in the absence of the 
special trauma specific to rodeo riding.  Thus, the medical 
evidence establishes that current manifestations of arthritis 
of the right shoulder were not directly incurred in service, 
and were not incurred as a result of the service-connected 
right shoulder dislocation disability.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310.  The medical evidence reflects 
that no arthritis was present at the time of the earliest 
post-service medical examination, conducted in January 1972.  
This examination was more than one year after the veteran's 
service discharge.  Therefore, service connection for right 
shoulder arthritis may not be presumed.

Since the medical evidence is not in equipoise to support the 
claim, service connection for right shoulder post-traumatic 
arthritis is not warranted.

3.  Entitlement to Service Connection for a Skin Disorder

The veteran's service medical records are silent as to any 
complaint, diagnosis, or treatment of any skin disorder.  No 
abnormality of the skin was noted on separation examination 
conducted in September 1970.  No history of a skin disorder, 
itching, or ringworm was noted on either the history 
completed by the veteran or the history completed by the 
physician at the time of the separation examination.  

Private post-service treatment records dated from January 
1972 through March 1975 are silent as to any skin disorder.

At the time of VA examination conducted in March 1997, the 
veteran complained of a skin disorder around the rectum.  He 
reported that he incurred ringworm in service, and that that 
disorder had been present since service, recurring whenever 
he would sweat.  He also stated that he had been advised by a 
dermatologist that the problem would be with him all his 
life.  On examination, there was an area of redness and 
erythema extending from the rectum to the inner quadrant of 
both buttocks.  The examiner stated that no ringworm was 
seen.  The examination report includes a photograph of the 
area.  

By a statement of the case (SOC) issued in September 1997, 
the RO informed the veteran that service medical records and 
post-service private medical records were silent as to any 
skin disorder, and the report of VA examination conducted in 
March 1997 stated that the skin disorder that the veteran 
alleged he incurred in service was not present.  The VA 
examination report did not establish any etiologic link 
between the skin disorder now present and any skin disorder 
that might have been present service.  The RO informed the 
veteran that, in the absence of such evidence, a well-
grounded claim of entitlement to service connection for a 
skin disorder was not established.  

The veteran has not identified any additional relevant 
evidence after being informed of the evidence necessary to 
present a well-grounded claim.  The Board notes that the 
veteran's statement that he has been told by a dermatologist 
that he will have this skin disorder for the rest of his life 
does not suggest that there is additional relevant 
information which should be obtained, in the absence of any 
medical evidence that the referenced treatment was related to 
service and/or continuity of symptoms following service.  In 
particular, the Board notes, as described above, that the RO 
advised the veteran in some detail as to the type of evidence 
required to establish a well-grounded claim, but no such 
evidence has been forthcoming or identified.  

The veteran's DD214 establishes that he has been awarded the 
Combat Infantryman Badge, which, by VA regulation, 
establishes that he participated in combat.  38 C.F.R. 
§ 3.304.  Statutory provisions at 38 U.S.C.A. § 1154(b) are 
applicable to claims of combat veterans.  Those provisions 
provide a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service.  In this case, the Board assumes that 
the veteran incurred a skin disorder in the rectal area in 
service as he alleges.  Although the veteran's statement that 
he incurred a skin disorder of the rectal area combat 
establishes that he contracted that disorder in combat, his 
unsupported lay testimony does not serve to establish that he 
continued to have that disorder throughout the remainder of 
his service, proximate to service, or continuously 
thereafter, and does not provide a basis to etiologically 
link a condition in service to a current condition.  
38 C.F.R. § 303; Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  Accordingly, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for the claimed benefit.  See 38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).

4.  Entitlement to an Increased Evaluation for PTSD

The veteran's military occupational specialty was in 
intelligence.  His DD214 reflects that he was awarded the 
Combat Infantry Badge, among other medals or decorations.  

On VA examination conducted in March 1997, the veteran 
described the stressors he encountered in Vietnam.  He was 
appropriately dressed and groomed, with no abnormal movements 
or mannerisms.  He was oriented, interacted appropriately, 
maintained appropriate communication with the examiner, and 
had adequate attention, concentration, and recall of remote 
and recent memories.  He reported flashbacks, dreams, and 
nightmares of combat stressors, with sleep disturbances.  He 
reported being reclusive and withdrawn from social events.  
He reported that he is unable to hunt and that he responds to 
loud voices, firecrackers, or gunfire by panicking and lying 
flat on the ground.  The examiner concluded that the veteran 
had mild PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 70/80, indicating a score of 70 
for the current level of functioning, and 80 for the highest 
level of functioning in the past year.  The examiner noted 
that the veteran had been able to stabilize his occupational 
functioning after service, but had been unable to stabilize 
his marital situation until about two years prior to the VA 
examination.  The examiner opined that the veteran's PTSD had 
impacted on his ability to maintain meaningful interaction 
and communication in intimate relationships.

The veteran submitted his claim for service connection for 
PTSD in October 1996.  Effective November 7, 1996, VA 
regulations regarding evaluating mental disorder were 
amended.  61 Fed. Reg. 52,695 (Oct. 8, 1996).  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The RO, in its May 1997 rating decision, granted service 
connection for PTSD and evaluated disability due to PTSD 
under the criteria applicable when the veteran filed his 
claim and under the amended criteria effective in November 
1996.  

Prior to November 7, 1996, the VA regulations for evaluating 
PTSD provided for a 10 percent rating where there was less 
disability than required under the criteria for the 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, or where the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

The VA regulations for rating mental disorders, as amended in 
November 1996, provide for a 10 percent rating where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment where there is occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

The evidence of record does not support a rating in excess of 
10 percent for PTSD under either the former criteria or under 
the amended criteria.  In the March 1997 VA psychiatric 
examination report, the examiner characterized the veteran's 
PTSD as mild to moderate, and assigned a GAF score of 70.  
The score is appropriate where symptoms are mild, such as a 
depressed mood or mild insomnia.  The GAF score definition is 
consistent with a 10 percent evaluation.  

Moreover, there has been no demonstration of definite 
impairment in his current ability to establish and maintain 
effective relationships with people.  Rather, the evidence 
shows that the veteran has been stable occupationally for 
many years, and has a stable marital relationship.  The 
evidence does reflect that the veteran had difficulty 
establishing a stable personal marital relationship prior to 
the time he filed his claim.  However, the laws and 
regulations governing veterans' benefits provide that the 
current evaluation assigned for PTSD must be based on his 
current level of functioning.  Currently, he has been married 
in a relationship that he describes as stable since 
approximately 1994, prior to the time he filed this claim.  

There is no evidence that the veteran's PTSD symptoms produce 
definite industrial impairment.  Rather, that he is somewhat 
socially withdrawn, but is generally "happy" with his 
current lifestyle and activities.  

The March 1997 VA psychiatric examination report demonstrates 
that the veteran does not have a depressed mood, anxiety, 
suspiciousness, panic attacks, or even mild memory loss so as 
to meet or approximate the criteria for a 30 percent 
evaluation under the amended criteria.  The veteran reported 
only occasional difficulty falling asleep or staying asleep.  
As such, the evidence does not demonstrate that the veteran 
has occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks as a result of his 
service-connected PTSD. 

The Board notes that the veteran and his attorney assert that 
the veteran is entitled to a new examination under revised 
evaluation criteria applicable to PTSD.  The examination 
report described the findings on examination, including in 
terms of occupational and social impairment and in terms 
relevant to the amended criteria, including description of 
the veteran's mood, memory, sleep impairment, and the like.  
The Board finds that the March 1997 VA psychiatric 
examination was adequate to provide a basis for evaluation 
under both the "old" and the "new" rating criteria, and 
that disability was evaluated under both criteria.  The Board 
finds that a remand to conduct a new examination, simply 
because the rating criteria changed several months prior to 
the VA examination, is not required.  

Additionally, the Board notes that it is required to address 
the issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 in cases where the issue is expressly raised 
by the claimant or where the record before the Board contains 
evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule may be inadequate to 
compensate for the average impairment of earning capacity due 
to the disability.  See VAOPGCPREC 6-96 (August 16, 1996).  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.

The preponderance of the evidence is against the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for PTSD.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a higher 
evaluation.

5.  Entitlement to a Compensable Evaluation for Malaria

By a rating decision issued in December 1974, the veteran was 
awarded service connection for malaria, based on service 
medical records reflecting diagnosis and treatment of malaria 
in service.  A noncompensable evaluation was assigned, and 
that evaluation remains in effect unchanged.  

Private post-service medical records dated from January 1970 
to March 1975 are silent as to any complaint, symptom, or 
treatment of malaria.

At the time of VA examination conducted in March 1997, the 
veteran provided a history of treatment of malaria in 
service, and reported recurrence of malaria in 1975 or 1976.  
He reported no recurrence of malaria since.  The examination 
report was silent as to current symptoms or residuals of 
malaria.  

The severity of the veteran's disability due to malaria is 
evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  The 
Board notes that the criteria for evaluating malaria were 
revised in 1996, prior to the veteran's October 1996 
submission of this claim.  Under the current criteria, 
malaria is evaluated based on residuals such as liver or 
spleen damage.  There is no clinical or subjective evidence 
of liver or spleen damage.  There is no evidence upon which a 
compensable evaluation may be applied under the current 
criteria.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (1998).

The Board has considered the representative's argument that 
the March 1997 VA compensation examination was inadequate.  
The examination in question included a medical history and 
clinical evaluation.  The physician reported the veteran's 
history of malaria with recurrent symptoms in 1975 or 1976.  
The report of examination was thereafter silent as to any 
symptoms or residuals of malaria.  The report does not appear 
to reflect any current disability which may be related to 
malaria or to liver or spleen damage.  Even though the 
examiner does not specifically state that the examination is 
negative as to any abnormality or disability residual to 
malaria, the Board finds that the examination report is 
adequate for purposes of evaluating disability due to 
malaria.  The Board construes the omission of malaria from 
the list of assigned diagnoses as adequate medical evidence 
that the veteran has no current residuals of malaria.  

In support of this conclusion, the Board notes that a review 
of all of the post- service medical evidence on file is 
completely negative for any abnormal clinical or laboratory 
findings that have been attributed to malaria.  The veteran 
himself stated that he had experience no recurrence of 
malaria since 1976, more than 20 years prior to the 
examination.  By a rating decision issued in May 1997, the 
veteran was informed of the criteria for evaluation of 
malaria.  He has not identified any additional evidence 
relevant to this disability evaluation.  

The preponderance of the evidence is against the claim that 
the veteran has had recent recurrences of malaria, that he 
has liver or spleen damage, or that he has any other 
disability residual to malaria.  Accordingly, the Board finds 
that the preponderance of the evidence is against an 
increased (compensable) evaluation for malaria.  The 
provisions of 38 U.S.C.A. § 5107(b) are not applicable, as 
the evidence is not in equipoise.


ORDER

Service connection for recurrent right shoulder dislocation 
is granted.

Entitlement to service connection for arthritis of the right 
shoulder is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to an increased evaluation in excess of 10 
percent for PTSD is denied.

Entitlement to an increased (compensable) evaluation for 
malaria is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

